







Exhibit 10.33
BRIDGEPOINT EDUCATION, INC. INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT is made and entered into as of the      day of
    ____________, 20__ (the “Agreement”), by and between Bridgepoint Education,
Inc., a Delaware corporation (the “Company”), and _______________
(“Indemnitee”), with reference to the following facts:


A.The Company desires the benefits of having Indemnitee serve as an officer
and/or director secure in the knowledge that any expenses, liability and/or
losses incurred by him or her in his or her good faith service to the Company
will be borne by the Company or its successors and assigns.


B.Indemnitee is willing to serve in his or her position with the Company only on
the condition that he or she be indemnified for such expenses, liability and/or
losses.


C.The Company and Indemnitee recognize the increasing difficulty in obtaining
liability insurance for directors, officers and agents of a corporation at
reasonable cost.


D.The Company and Indemnitee recognize that there has been an increase in
litigation against corporate directors, officers and agents.


E.Article 7 of the Company's Fifth Amended and Restated Certificate of
Incorporation (the “Certificate”) provides that, to the fullest extent permitted
by Delaware Law, no director or officer of the Company shall be liable to the
Company or its stockholders for monetary damages arising from a breach of
fiduciary duty owed by such director or officer, as applicable, to the Company
or its stockholders; provided, however, that liability of any director or
officer shall not be eliminated or limited for acts or omissions which involve
any breach of a director's or officer's duty of loyalty to this corporation or
its stockholders, acts or omissions not in good faith, intentional misconduct,
fraud or a knowing violation of law, under Section 174 of the General
Corporation Law of the State of Delaware or for transactions from which the
officer or director derived an improper personal benefit.


F.Article VIII of the Company's Second Amended and Restated Bylaws (“Bylaws”)
provides that the Company shall indemnify any person who is or was a party or is
threatened to be made a party to any proceeding (other than an action by or in
the right of the Company to procure a judgment in its favor) by reason of the
fact that such person is or was a director or officer of the Company, or by
reason of any action or inaction on the part of such person while acting as a
director or officer of the Company, against expenses, judgments, fines,
settlements (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) and other amounts actually and
reasonably incurred by such person in connection with such proceeding if he or
she acted in good faith and in a manner he or she reasonably believed to be in
or not opposed to the best interests of the Company and, in the case of a
criminal proceeding, if he or she had no reasonable cause to believe his or her
conduct was unlawful.






--------------------------------------------------------------------------------



NOW, THEREFORE, the parties hereby agree as follows:


1.
Definitions. For purposes of this Agreement:



1.1    “Agent” shall mean any person who is or was a director, officer, employee
or agent of the Company, or a subsidiary of the Company whether serving in such
capacity or as a director, officer, employee, agent, fiduciary or other official
of another corporation, joint venture, trust or other enterprise at the request
of, for the convenience of, or to represent the interests of the Company or a
subsidiary of the Company.
1.2    “Beneficial Owner” shall have the meaning given to the term in Rule 13d-3
under the Securities Exchange Act of 1934, as amended.


1.3    “Change of Control” shall mean, solely for purposes of this Agreement,
the occurrence of any of the following events after the date of this Agreement:


(a)    The acquisition by any individual, entity or group (other than the
Company or any employee benefit plan of the Company or Warburg Pincus & Co. and
its affiliated entities and investment funds) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of securities representing more than 25% of the voting securities of the Company
entitled to vote generally in the election of directors, determined on a
fully-diluted basis ("Company Voting Securities"); provided, however, that such
acquisition will not constitute a Change of Control hereunder if a majority of
the holders of the Company Voting Securities immediately prior to such
acquisition retain directly or through ownership of one or more holding
companies, immediately following such acquisition, a majority of the voting
securities entitled to vote generally in the election of directors of the
successor entity;


(b)    The sale, transfer or other disposition of 50% or more of the Company's
assets to one or more unaffiliated individual(s), entities or groups; or


(c)    When a majority of the members of the Board of Directors of the Company
will not be Company Directors.


“Company Directors” will mean (A) individuals who as of the date of this
Agreement are directors of the Company, (B) individuals elected as directors of
the Company subsequent to the date of this Agreement for whose election proxies
will have been solicited by the Board, or (C) any individual appointed to the
Board to fill vacancies of the Board caused by death or voluntary resignation
(but not by removal) or to fill newly created directorships.


A transaction will not constitute a Change of Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transactions.
 
1.4    “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.


1.5    “Expenses” shall include, without limitation, (a) all reasonable direct
and indirect costs incurred, paid or accrued, (b) all reasonable attorneys'
fees, retainers, court costs, transcripts, fees of experts, witness fees, travel
expenses, food and lodging expenses while traveling, duplicating costs, printing
and binding costs, telephone charges, postage, delivery service, freight or
other transportation fees and expenses, (c) all other reasonable disbursements
and out-of-pocket expenses, and (d) amounts paid in settlement, to the extent
not prohibited by Delaware Law.






--------------------------------------------------------------------------------



1.6    “Independent Counsel” shall mean a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent: (a) the Company, the Board, any committee of the Board, an affiliate
of the Company or Indemnitee in any matter material to either party or (b) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing would have a conflict of interest in representing either
the Company or Indemnitee in an action to determine Indemnitee's right to
indemnification under this Agreement.


1.7    “Liabilities” shall mean liabilities of any type whatsoever, including,
but not limited to, judgments, arbitral awards, fines, ERISA or other excise
taxes and penalties, and amounts paid in settlement (including all interest,
assessments or other charges paid or payable in connection with any of the
foregoing).


1.8    “Delaware Law” means the Delaware General Corporation Law, as amended and
in effect from time to time or any successor or other statutes of Delaware
having similar import and effect.


1.9    “Proceeding” shall mean any pending, threatened or completed action,
hearing, suit or any other proceeding, whether civil, criminal, arbitrative,
administrative, investigative or any alternative dispute resolution mechanism,
including without limitation any Proceeding brought by or in the right of the
Company, in which Indemnitee was, is or will be involved as a party, witness or
otherwise, by reason of the fact that Indemnitee is or was an Agent of the
Company, by reason of any action taken by him or her or any inaction on his or
her part while acting as an Agent of the Company, whether or not he or she is
acting or serving in any such capacity at the time any such Proceeding commences
or is ongoing.


1.10    “Voting Securities” means any securities of the Company that vote
generally in the election of directors.


2.Employment Rights and Duties. Subject to any other obligations imposed on
either of the parties by contract or by law, and with the understanding that
this Agreement is not intended to confer employment rights on either party which
they did not possess on the date of its execution, Indemnitee agrees to serve as
a director or officer so long as he or she is duly appointed or elected and
qualified in accordance with the applicable provisions of the Certificate and
Bylaws of the Company or any subsidiary of the Company and until such time as he
or she resigns or fails to stand for election or until his or her employment
terminates. Indemnitee may from time to time also perform other services at the
request, or for the convenience of, or otherwise benefiting the Company.
Indemnitee may at any time and for any reason resign or be removed from such
position (subject to any other contractual obligation or other obligation
imposed by operation of law), in which event the Company shall have no
obligation under this Agreement to continue Indemnitee in any such position. For
sake of clarity, in the event of such resignation or removal, this Agreement
shall survive according to its terms.


3.
Directors' and Officers' Insurance.



3.1    The Company hereby covenants and agrees that, so long as Indemnitee shall
continue to serve as a director or officer of the Company and thereafter so long
as Indemnitee shall be subject to any possible Proceeding, the Company, subject
to Section 3.3, shall maintain directors' and officers' insurance in full force
and effect.






--------------------------------------------------------------------------------



3.2    In all policies of directors' and officers' insurance, Indemnitee shall
be named as an insured in such a manner as to provide Indemnitee the same rights
and benefits, subject to the same limitations, as are accorded to the Company's
directors or officers most favorably insured by such policy.


3.3    The Company shall maintain directors' and officers' insurance unless the
Board determines in good faith that such insurance is not reasonably available,
the premium costs for such insurance are disproportionate to the amount and/or
scope of coverage provided to the insureds (other than the Company), or the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit to the insureds (other than the Company); provided,
however, that if Indemnitee is not then serving as a director of the Company,
then the Company must provide notice to Indemnitee, no less than thirty (30)
days prior to the effective date of cancellation, expiration or non-renewal of
the then-current directors' and officers' insurance policy, of the Board's
determination, or the possibility of such a determination, to discontinue
maintenance of directors' and officers' insurance in accordance with the
exception set forth in this Section 3.3, and the Company shall in good faith
request that the Board reconsider any such determination based on information
that Indemnitee or his or her insurance broker is able to provide concerning the
availability, costs and benefits of continued insurance coverage. Failure of the
Company to provide the required notice shall render the exception to the
obligation to continue to maintain directors' and officers' insurance set forth
in this Section 3.3 inapplicable. In the event the Company properly relies on
the exception to the obligation to continue to maintain directors' and officers'
insurance set forth in this Section 3.3, the Company shall purchase, prior to
the deadline therefor, the maximum “option extension period,” “discovery period”
or similar benefit available under the last directors' and officers' insurance
policy in effect, providing to Indemnitee continuing coverage following policy
expiration for a premium which is fixed by the terms of such last policy in
effect; or, if such coverage may be purchased only by Indemnitee, the Company
shall pay directly for, or reimburse Indemnitee for the cost of, Indemnitee's
purchase of such coverage.


3.4    If, at the time of the receipt by the Company of a notice of a “Claim” as
that term or any similar term is defined under any policy of directors' and
officers' liability insurance maintained by the Company, the Company shall give
prompt notice of the commencement of such Claim to the insurer(s) in accordance
with the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies.


4.Indemnification. The Company shall indemnify Indemnitee to the fullest extent
authorized or permitted by Delaware Law in effect on the date hereof, and as
Delaware Law may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Company to provide
broader indemnification rights than Delaware Law permitted the Company to
provide before such amendment). Without in any way diminishing the scope of the
indemnification provided by this Section 4, the Company shall indemnify
Indemnitee if and whenever he or she is or was a witness, a participant or a
party or is threatened to be made a witness, a participant or a party to any
Proceeding, against all Expenses and Liabilities actually and reasonably
incurred by Indemnitee or on his or her behalf in connection with the
investigation, defense, settlement or appeal of such Proceeding. In addition to,
and not as a limitation of, the foregoing, the rights of indemnification of
Indemnitee provided under this Agreement shall include those rights set forth in
Sections 5, 6 and 7 below.


5.
Payment of Expenses.



5.1    All Expenses incurred by or on behalf of Indemnitee shall be advanced by
the Company to Indemnitee within thirty (30) days, notwithstanding any other
time specified in the Certificate or Bylaws to the contrary, after the receipt
by the Company of a written request for such advance which may be made from time
to time, whether prior to or after final disposition of a Proceeding (unless
there has been a final determination by a court of competent jurisdiction or
arbitrator that Indemnitee is not entitled to be indemnified




--------------------------------------------------------------------------------



for such Expenses). Indemnitee's entitlement to advancement of Expenses shall
include those incurred in connection with any Proceeding by Indemnitee seeking a
determination, an adjudication or an award in arbitration pursuant to this
Agreement. The requests shall reasonably evidence the Expenses incurred by
Indemnitee in connection therewith. In connection with any request to advance
Expenses, and as required under Delaware General Corporation Law § 145(e),
Indemnitee shall execute and deliver to the Company an undertaking to repay the
amounts advanced pursuant to this Agreement if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified pursuant to the terms of this
Agreement. Indemnitee shall, at the Company's request, provide an additional
undertaking to such effect in connection with any Proceeding in which Indemnitee
requests advancement of Expenses hereunder.


5.2    Subject to Section 10.1 but notwithstanding any other provision in this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee in
connection therewith.


6.
Procedure for Determination of Entitlement to Indemnification.



6.1    Whenever Indemnitee believes that he or she is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification (the “Indemnification Request”) to the Company to
the attention of the Chief Executive Officer with copies to the Secretary and
the General Counsel. This request shall include documentation or information
which is necessary for the determination of entitlement to indemnification and
which is reasonably available to Indemnitee. Determination of Indemnitee's
entitlement to indemnification shall be made no later than sixty (60) days after
receipt of the Indemnification Request. The Chief Executive Officer or the
Secretary or the General Counsel shall, promptly upon receipt of Indemnitee's
Indemnification Request, advise the Board in writing that Indemnitee has made
such request for indemnification. Prior to any determination, Indemnitee shall,
at the Company’s request, execute and deliver to the Company an undertaking,
consistent with Delaware General Corporation Law § 145(e), to repay the amounts
of indemnification requested pursuant to this Agreement if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified pursuant to the
terms of this Agreement.


6.2    Following receipt by the Company of an Indemnification Request, an
initial determination, if required by applicable law, with respect to
Indemnitee's entitlement thereto shall be made in the specific case by one of
the following four methods, which shall be at the election of the Board of
Directors: (1) by a majority vote of the Disinterested Directors, even though
less than a quorum, (2) by a committee of Disinterested Directors designated by
a majority vote of the Disinterested Directors, even though less than a quorum,
(3) if there are no Disinterested Directors or if the Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board of Directors, a
copy of which shall be delivered to Indemnitee, or (4) by a majority vote of the
stockholders of the Company. Notwithstanding the foregoing, following a Change
of Control, the determination shall be made by Independent Counsel pursuant to
clause (3) above. The Company agrees to bear any and all Expenses reasonably
incurred by Indemnitee or the Company in connection with the determination of
Indemnitee's entitlement to indemnification by any of the above methods.






--------------------------------------------------------------------------------



.


7.Presumptions and Effect of Certain Proceedings. Upon making an Indemnification
     Request, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the
Company shall have the burden of proof by clear and convincing evidence to
overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
of itself, (a) adversely affect the rights of Indemnitee to indemnification
except as indemnification may be expressly prohibited under this Agreement, (b)
create a presumption that Indemnitee did not act in good faith and in a manner
which he or she reasonably believed to be in or not opposed to the best
interests of the Company or
(c) with respect to any criminal action or proceeding, create a presumption that
Indemnitee had reasonable cause to believe that his or her conduct was unlawful.


8.Remedies of Indemnitee in Cases of Determination Not to Indemnify or to
Advance Expenses.


8.1    In the event that (a) an initial determination is made that Indemnitee is
not entitled to indemnification, (b) advances for Expenses are not made when and
as required by this Agreement, (c) payment has not been timely made following a
determination of entitlement to indemnification pursuant to this Agreement or
(d) Indemnitee otherwise seeks enforcement of this Agreement, pursuant to
Delaware General Corporation Law § 145(k), Indemnitee shall be entitled to a
final adjudication in an appropriate court of the State of Delaware of his or
her entitlement to such indemnification or advance. Alternatively, Indemnitee at
his or her option may seek an award in arbitration. If the parties are unable to
agree on an arbitrator within twenty (20) days, the parties shall provide JAMS
(“JAMS”) with a statement of the nature of the dispute and the desired
qualifications of the arbitrator. JAMS will then provide a list of three
available arbitrators. Each party may strike one of the names on the list, and
the remaining person will serve as the arbitrator. If both parties strike the
same person, JAMS will select the arbitrator from the other two names. The
arbitration award shall be made within ninety (90) days following the demand for
arbitration. Except as set forth herein, the provisions of Delaware law shall
apply to any such arbitration. In any such proceeding or arbitration Indemnitee
shall be presumed to be entitled to indemnification under this Agreement and the
Company shall have the burden of proof by clear and convincing evidence to
overcome that presumption.


8.2    A court or arbitrator to which Indemnitee may apply for enforcement of
this Agreement shall give no deference or weight to an initial determination
made by the Company pursuant to the methods set forth in Section 6.2 above that,
in whole or in part, Indemnitee is not entitled to indemnification.


8.3    If an initial determination is made or deemed to have been made pursuant
to the terms of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in the absence of (a) a
misrepresentation of a material fact by Indemnitee in the request for
indemnification or (b) a specific finding (which has become final) by a court of
competent jurisdiction or arbitrator that all or any part of such
indemnification is expressly prohibited by law.






--------------------------------------------------------------------------------



8.4    The Company and Indemnitee agree herein that a monetary remedy for breach
of this Agreement, at some later date, will be inadequate, impracticable and
difficult to prove, and further agree that such breach would cause Indemnitee
irreparable harm. Accordingly, the Company and Indemnitee agree that Indemnitee
shall be entitled to temporary and permanent injunctive relief to enforce this
Agreement without the necessity of proving actual damages or irreparable harm.
The Company and Indemnitee further agree that Indemnitee shall be entitled to
such injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith. Any such requirement of bond or
undertaking is hereby waived by the Company, and the Company acknowledges that
in the absence of such a waiver, a bond or undertaking may be required by the
court.


8.5    The Company agrees not to assert that the procedures and presumptions of
this Agreement are not valid, binding and enforceable. The Company further
agrees to stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Agreement and not to make any
assertion to the contrary.


8.6    Expenses reasonably incurred by Indemnitee in connection with his or her
Indemnification Request under, seeking enforcement of, or to recover damages for
breach of this Agreement shall be borne and advanced by the Company, unless a
court of competent jurisdiction or arbitrator determines that each and every
material assertion made by Indemnitee in such action was either not made in good
faith or was frivolous.


9.Other Rights to Indemnification. Subject to the thirty-day (30) period for
advancement provided in Section 5.1, Indemnitee's rights of indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may now or in the future be entitled
under applicable law, the Certificate, the Bylaws, an employment agreement, a
vote of stockholders or Disinterested Directors, insurance or other financial
arrangements or otherwise.


10.Limitations on Indemnification. No indemnification pursuant to Section 4
shall be paid by the Company nor shall Expenses be advanced pursuant to Section
4:


10.1    Insurance. To the extent that Indemnitee is reimbursed pursuant to such
insurance as may exist for Indemnitee's benefit. Notwithstanding the
availability of such insurance, Indemnitee also may claim indemnification from
the Company pursuant to this Agreement by assigning to the Company, consistent
with Section 15.3, any claims under such insurance to the extent Indemnitee is
paid by the Company. Indemnitee shall reimburse the Company for any sums he or
she receives as indemnification from other sources to the extent of any amount
paid to him or her for that purpose by the Company;


10.2    Section 16(b). On account and to the extent of any wholly or partially
successful claim against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) or the Securities Exchange Act of 1934, as amended,
and amendments thereto or similar provisions of any federal, state or local
statutory law; or






--------------------------------------------------------------------------------



10.3    Indemnitee's Proceedings. In connection with all or any part of a
Proceeding which      is initiated or maintained by or on behalf of Indemnitee,
or any Proceeding by Indemnitee against the Company
or its directors, officers, employees or other agents, unless (a) such
indemnification is expressly required to be made by Delaware Law, (b) the
Proceeding was authorized by a majority of the Disinterested Directors,
(c) there has been a Change of Control or (d) such indemnification is provided
by the Company, in its sole discretion, pursuant to the powers vested in the
Company under Delaware Law.


11.Duration and Scope of Agreement; Binding Effect. This Agreement shall
continue so long as Indemnitee shall be subject to any possible Proceeding. This
Agreement shall be binding upon the Company and its successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company) and shall inure to the benefit of Indemnitee and his or her spouse,
assigns, heirs, devisees, executors, administrators and other legal
representatives.


12.Notice by Indemnitee and Defense of Claims. Indemnitee agrees to promptly
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter which may be subject to indemnification hereunder, whether civil,
criminal, arbitrative, administrative or investigative; but the omission so to
notify the Company will not relieve it from any liability which it may have to
Indemnitee if such omission does not actually prejudice the Company's rights
and, if such omission does prejudice the Company's rights, it will relieve the
Company from liability only to the extent of such prejudice; nor will such
omission relieve the Company from any liability which it may have to Indemnitee
otherwise than under this Agreement. With respect to any Proceeding:


12.1    The Company will be entitled to participate therein at its own expense;


12.2    Except as otherwise provided below, to the extent that it may wish, the
Company jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee. After notice from the Company to Indemnitee of its election so to
assume the defense thereof and the assumption of such defense, the Company will
not be liable to Indemnitee under this Agreement for any attorney fees or costs
subsequently incurred by Indemnitee in connection with Indemnitee's defense
except as otherwise provided below. Indemnitee shall have the right to employ
his or her counsel in such Proceeding but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
and the assumption of such defense shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the Company
in writing, (ii) Indemnitee shall have reasonably concluded that there is or is
reasonably likely to be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of such action or (iii) the Company
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the Company; and


12.3    The Company shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim
which would impose any limitation, payment obligation, cost or penalty on
Indemnitee without Indemnitee's written consent.    Neither the Company nor
Indemnitee will unreasonably withhold its consent to any proposed settlement.






--------------------------------------------------------------------------------



.


12.4    Indemnitee shall provide reasonable cooperation to the Company and
counsel selected pursuant to Section 12.2 in connection with the defense of any
Proceeding, including providing to the Company and such counsel, upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such defense. Any Expenses reasonably
incurred by Indemnitee in so cooperating shall be borne by the Company and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.


13.
Contribution.



13.1    Whether or not the indemnification provided in Section 4 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
pay, in the first instance and to the fullest extent permitted by applicable
law, the entire amount of any Expenses and Liabilities without requiring
Indemnitee to contribute to such payment and the Company hereby waives and, to
the fullest extent permitted by applicable law, relinquishes any right of
contribution it may have against Indemnitee with respect to such Expenses and
Liabilities. The Company shall not enter into any settlement of any Proceeding
in which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding) unless such settlement provides for a full and final release of
all claims asserted against Indemnitee.


13.2    Without diminishing or impairing the obligations of the Company set
forth in Section 13.1, if, for any reason, Indemnitee shall elect or be required
to pay all or any portion of any Expenses or Liabilities in any Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company shall contribute to the amount of Expenses and
Liabilities actually and reasonably incurred and paid or payable by Indemnitee
in proportion to the relative benefits received by the Company and all Agents of
the Company, other than Indemnitee, who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, from the transaction(s) from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all Agents of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such Expenses and Liabilities, as well as any
other equitable considerations that may be required to be considered under
applicable law. The relative fault of the Company and all Agents of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
shall be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.


13.3    The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by Agents of the
Company, other than Indemnitee, who may be jointly liable with Indemnitee.








--------------------------------------------------------------------------------





13.4    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever other than as set forth in Section 10, the Company, in
lieu of indemnifying Indemnitee, shall contribute to the Expenses and
Liabilities incurred by Indemnitee in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect the relative benefits received by the Company and all Agents of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction(s) from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all Agents of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such Expenses and Liabilities, as well as any
other equitable considerations which may be required to be considered under
applicable law. The relative fault of the Company and all Agents of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
shall be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.


14.Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee's estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two (2) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.


15.
Miscellaneous Provisions.



15.1    Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held by a court of competent jurisdiction or
arbitrator to be invalid, illegal or unenforceable for any reason whatever: (a)
such provision shall be limited or modified in its application to the minimum
extent necessary to avoid the invalidity, illegality or unenforceability of such
provision; (b) the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby; and (c) to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the provision (or portion thereof) held invalid, illegal or unenforceable.
15.2    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Expenses or Liabilities of any type whatsoever incurred by him or her in the
investigation, defense, settlement or appeal of a Proceeding but not entitled to
all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for such total amount except as to the portion thereof for which it
has been determined pursuant to Section 6 hereof that Indemnitee is not
entitled.






--------------------------------------------------------------------------------





15.3    Subrogation. In the event of payment to the Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee. Indemnitee shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.


15.4    Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.


15.5    Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent not now or hereafter
prohibited by law.


15.6    Headings. The headings of the Sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.


15.7    Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties to this Agreement. No waiver of any provision of this Agreement shall be
deemed to constitute a waiver of any of the other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.


15.8    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (i)
upon personal delivery to the party to be notified, (ii) when sent by confirmed
facsimile if sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (iv) one (1) business day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent:


(a)    To Indemnitee at the address set forth below Indemnitee signature hereto:
(b)    To the Company at: Bridgepoint Education,Inc.
13500 Evening Creek Dr., Ste. 600 San Diego, CA 92128
Telephone: (858) 513-9240
Facsimile: (858) 513-9239 Attention: Chief Executive Officer


With Copies to: Secretary and General Counsel






--------------------------------------------------------------------------------



or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.


15.9    Governing Law. The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware, as applied to contracts between Delaware residents entered into and to
be performed entirely within Delaware.


15.10    Consent to Jurisdiction. Pursuant to Delaware General Corporation Law §
145(k), the Company and Indemnitee each hereby irrevocably consent to the
jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action or proceeding which arises out of or relates to this
agreement and agree that any action instituted under this agreement shall be
brought only in the state courts of the State of Delaware.


15.11    Entire Agreement. This Agreement represents the entire agreement
between the parties hereto, and there are no other agreements, contracts or
understanding between the parties hereto with respect to the subject matter of
this Agreement, except as provided in Sections 3 and 9 or otherwise specifically
referred to herein.


IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on the day and year first above written.


 
 
BRIDGEPOINT EDUCATION, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
INDEMNITEE
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
Facsimile:
 
 
 
 
 





